 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    ROOSEVELT REED,

10                                  Petitioner,            Case No. C17-1859-RAJ

11           v.
                                                           ORDER DENYING AMENDED
12    RON HAYNES,                                          PETITION FOR WRIT OF HABEAS
                                                           CORPUS
13                                  Respondent.

14

15          The Court, having reviewed petitioner’s amended petition for writ of habeas corpus,

16   respondent’s answer to the petition, the Report and Recommendation of James P. Donohue,

17   United States Magistrate Judge, and the remaining record, hereby finds and ORDERS:

18          (1)     The Report and Recommendation is adopted.

19          (2)     Petitioner’s amended petition for writ of habeas corpus (Dkt. 25) is DENIED, and

20   the petition and this action are DISMISSED with prejudice.

21          (3)     In accordance with Rule 11 of the Rules Governing Section 2254 Cases in the

22   United States District Courts, a certificate of appealability is DENIED.

23
     ORDER DENYING PETITION FOR
     WRIT OF HABEAS CORPUS - 1
 1          (4)    The Clerk is directed to send copies of this Order to petitioner, to counsel for

 2   respondent, and to the Honorable James P. Donohue.

 3          DATED this 4th day of December, 2018.

 4

 5

 6
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     ORDER DENYING PETITION FOR
     WRIT OF HABEAS CORPUS - 2
